Citation Nr: 0834477	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected headaches, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1969 to September 1971. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Procedural history

In October 2004, the veteran filed a claim of entitlement to 
service connection for migraine headaches.  His claim was 
denied by the RO in a March 2005 rating decision.  The 
veteran perfected an appeal to the Board, where in April 2007 
his claim was granted. 

In the April 2007 rating decision which implemented the 
Board's grant of service connection, the RO assigned a 
noncompensable (zero percent) disability rating for the 
veteran's migraine headaches, effective October 22, 2004.  
The veteran filed a timely notice of disagreement as to the 
disability rating which was assigned.  
A statement of the case (SOC) was issued.  After the 
submission of additional evidence, the RO increased the 
veteran's disability rating to 10 percent in a July 2007 
decision.  The veteran continued to express dissatisfaction 
with the rating.  He perfected his appeal with the timely 
filing of a substantive appeal (VA form 9) in August 2007.  


FINDINGS OF FACT

1.  The veteran's service-connected headaches are manifested 
by pain, sensitivity to light and noise, nausea and fatigue; 
the headaches produce severe prostrating attacks and occur 
more than once a month.  Severe economic inadaptability is 
not demonstrated.

2.  The competent medical evidence does not show that the 
veteran's service-connected headaches are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating for 
headaches have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected migraine headaches.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran was sent a VCAA notice 
letter on November 19, 2004, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for migraine headaches.  With respect to his claim 
of entitlement to an increased rating, a March 20, 2006 
notice letter informed the veteran of what was required for a 
higher disability rating.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The November 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the November 2004 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the July 2007 SOC, following the issuance of the March 2006 
letter, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, Social Security records and provided him with a VA 
examination.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing 
with respect to his increased disability rating claim. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, Diagnostic Code 8100 [migraines] is deemed by 
the Board to be the most appropriate, primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (migraines).  This is the currently assigned 
Diagnostic Code and the veteran has not argued that it is 
inappropriate.  Accordingly, the veteran's disability will 
continue to be rated under Diagnostic Code 8100.   

Specific rating criteria

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2007). 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Analysis

Schedular rating 

The veteran is seeking entitlement to an increased rating for 
his service-connected  headaches, currently evaluated 0 
percent disabling.  As was stated in the law and regulations 
section above, in order to meet the criteria for the next 
higher 30 percent disability rating there must be prostrating 
attacks occurring on an average once a month.

In this case the medical and lay evidence indicates that the 
veteran's migraine headaches are accompanied with throbbing 
pain, sensitivity to light and noise, nausea and fatigue.  
See a June 2007 VA telecare treatment note.  The veteran has 
stated that he his headaches are of such severity that they 
prevent him from doing anything for 2-3 days. Accordingly, 
the Board finds that the veteran's migraine headaches are 
prostrating. 

With respect to frequency, the Board finds it significant 
that once service connection for migraine headaches was 
established in April 2007 [thereby permitting free medical 
treatment] the veteran began seeking treatment for his 
migraine headaches on a monthly basis.  See VA telecare 
records dated May 2007 and June 2007.  Additionally, the 
veteran has repeatedly stated that he experiences severe 
migraine headaches several times a month.  As a layperson the 
veteran is competent to report such symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the forgoing evidence the Board finds that the 
veteran's migraine headaches are prostrating, occurring on 
average greater than once a month.  Therefore, the criteria 
for a 30 percent disability rating have been met.  



The Board has also considered whether a higher disability 
rating would be appropriate.  In order to meet the criteria 
for a 50 percent rating, the evidence must establish very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  There is no 
such evidence of record.  

The veteran has repeatedly stated that he experiences 
migraine headaches "several times a month." See e.g., the 
August 2007 VA Form 9.  However, he has not provided any more 
detail as to how frequently these attacks occur.  When 
pressed to provide further detail as to the frequency of 
these attacks he stated: "I really can't tell you."  See 
the June 2007 VA examination report [which noted: "the 
veteran attempt[ed] to give a history of frequency of 
migraine headaches but was unable to give any consistent 
description of how often this might be."]  Based on the 
veteran's vague description of how frequent his prostrating 
attacks occur and the medical records which fail to document 
very frequent prostrating attacks, there is insufficient 
evidence to establish that the veteran's migraine headaches 
are completely prostrating on a "very frequent" basis. 

With respect to severe economic inadaptability, the medical 
and other evidence of record gives no indication that the 
veteran has frequently missed work due to his headaches or 
that his work productivity was otherwise impacted by his 
headaches.  
In June 2007, the veteran's spouse indicated that the 
veteran's headaches will occasionally keep him awake at night 
and cause him to miss work the following day.  There is no 
evidence that the veteran has been absent from work for an 
excessive amount of time or that his headaches have had any 
impact on his job performance.  

The Board also points out that the 30 percent disability 
rating which it is assigning specifically contemplates 
impairment of earning capacity, to include loss of working 
time.  See 38 C.F.R. § 3.321, 4.1.  There is no indication in 
the record that the veteran loses two days or more each week 
due to problems associated with his headaches, which would be 
congruent with the assignment of a 50 percent rating.  
Indeed, an April 2006 VA outpatient treatment report 
indicated that the headaches were "[m]ost of the time under 
control."

In short, while not minimizing the impact of the service-
connected headaches, the Board does not find evidence that 
they are of such severity or frequency as to be characterized 
as being productive of severe economic inadaptability.  The 
service-connected headache disability therefore has not met 
the schedular criteria for a 
50 percent disability rating. 

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
migraine headache disability has not changed appreciably 
since the veteran filed his claim.  Moreover, there are no 
medical findings and no other evidence which would allow for 
the assignment of higher compensable disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 30 percent 
disability rating may be assigned for the entire period from 
the date of service connection, October 22, 2004. 

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected migraine headaches.  The medical evidence fails to 
demonstrate that the symptomatology is of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the veteran's headaches is specifically contemplated under 
the ratings criteria.  Accordingly, the Board finds that the 
veteran's disability picture has been contemplated by the 
ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his headaches, in fact, it does not 
appear that the veteran has been hospitalized at all for this 
disability.  

With respect to employment, the record indicates that that 
veteran misses work sometimes due to his migraine headaches; 
however, there is no evidence that such absence rises to the 
level of marked interference with employment.  As has been 
discussed above, severe economic inadaptability is a major 
factor in the assignment of a 50 percent rating for 
headaches.  For reasons expressed above, the Board has found 
that such is not present in this case.

Given the lack of evidence showing unusual disability with 
respect to the veteran's service-connected migraine 
headaches, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  The Board therefore has determined that referral 
of the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted. 

Conclusion

For the reasons stated above, the Board concludes that the 
criteria for a 30 percent disability rating for service-
connected migraine headaches have been met.  The appeal is 
allowed to that extent.




ORDER

Entitlement to an increased rating, 30 percent, for service-
connected headaches is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


